Citation Nr: 1136223	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service-connected bilateral hearing loss, rated as 20 percent disabling prior to April 26, 2011, and rated as 50 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1952 to September 1959 and from July 1960 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an increased rating for the service-connected bilateral hearing loss, rated as 20 percent disabling.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2011; a transcript of that hearing is associated with the claims file.

In March 2011, the case was remanded back to the RO for additional development of the record.  In the remand, the Board explained that the issue of entitlement to a TDIU was raised by the record and was part and parcel of the increased rating claim.  

Subsequent to the additional development undertaken pursuant to the March 2011 remand directives, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss to 50 percent, by way of a July 2011 rating decision.  The effective date of the increase was April 26, 2011.  As this increase does not represent a full grant of the benefit sought on appeal, the matter remains in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since May 27, 2008, the date on which the Veteran's most recent claim for increase was received at the RO, the medical and lay evidence of record has established that the overall level of the Veteran's hearing loss has more nearly approximated a Level IX hearing loss in the right ear and a Level VII hearing loss in the left ear, but no worse, which corresponds to a 50 percent rating.  

2.  The evidence of record reflects that an increase in the Veteran's hearing loss was not factually ascertainable within the one year period prior to the RO's receipt of the Veteran's most recent claim for increase, on May 27, 2008.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 50 percent rating, but no higher, have been met since May 27, 2008.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400(o), 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected bilateral hearing loss have not been met at any time during the time period covered by this appeal.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection per the requirements of Dingess.  

Then, in a subsequent notice letter sent to the Veteran in March 2009, the RO provided the Veteran with the rating criteria pertinent to rating service-connected hearing loss.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran testified at a Board hearing in February 2011 and the case was remanded for additional development of the record in March 2011.  With regard to the increased rating claim, the RO complied with the March 2011 remand directives.  The RO obtained additional VA outpatient records and afforded the Veteran a complete VA audiology examination which provided the necessary evidence to adequately rate the Veteran's service-connected bilateral hearing loss.  All known and available records relevant to the issue pertaining to hearing loss have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating - Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's most recent claim for an increased rating for the service-connected bilateral hearing loss was received at the RO on May 27, 2008.  The claims file contains audiometric testing and evaluations from February 2008, February 2009 and April 2011.  

At a February 2008 audiometric evaluation conducted at a VA facility, the Audiogram noted the following:  







HERTZ



1000
2000
3000
4000
RIGHT
55
65
85
90
LEFT
50
60
80
75

The average was 74 in the right ear and 66 in the left ear.  Speech audiometry was not reported.  

At a February 2009 audiometric evaluation conducted at a VA facility, the Audiogram noted the following:  



HERTZ



1000
2000
3000
4000
RIGHT
60
80
95
100
LEFT
55
65
80
85

The average was 84 in the right ear and 71 in the left ear.  

With regard to both the February 2008 and February 2009 audiograms, the audiologists commented that these tests were deemed "not adequate for rating purposes" because of poor reliability of responses.  

Regarding the February 2009 VA audiology examination, in particular, the examiner noted that the Veteran reported difficulty hearing in all situations, hearing television, hearing in background noise, hearing on the phone and hearing in church.  Otoscopic examination was unremarkable bilaterally.  Type A tympanograms were obtained bilaterally, consistent with middle ear system function within normal limits.  The examiner noted however, that despite repeated attempts and reinstruction, the test results were not reliable and were therefore not suitable for rating purposes.  The examiner felt that the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner and therefore, the examiner felt that he was unable to accurately determine the Veteran's thresholds/hearing acuity as a result.  The examiner noted that the variability in responses to pure-tones of up to 25 db with retest (more than could be expected from test-retest variability), and although SRT's were ultimately in good agreement with PTA's there was significant variability in his responses.  In addition, many of the Veteran's responses during speech recognition testing were phonetically different from the stimulus words (he repeated "mirror" for yearn," "bomb" for "van" and "pot" for salve" for example.  Masking was not attempted due to variability in responses/thresholds and subsequent inability to determine approximate masking levels.  

Nonetheless, the Veteran submitted lay statements in July 2008 and February 2011; and, he testified as to his hearing difficulties in February 2011.  In both statements, and in his hearing testimony, the Veteran explained that it was extremely difficult for him to carry on a conversation with anyone, even if they are only 3 to 4 feet away and speaking directly in front of him.  Additionally, when in church, the Veteran reports that he has no idea what the minister is saying, even when he uses a cordless headset provided by the church.  The Veteran does not go to the movies anymore because he cannot understand what is being said.  The Veteran reported that he generally avoided social gatherings because he has so much trouble hearing with any type of background noise.  He has an amplified phone, but sometimes the high level of amplification caused a hum which drowned out the person speaking on the other end of the line.  The Veteran also reported that he is unable to hear the door bell, the dishwasher, microwave, washing machine or clothes dryer, even if he is standing right next to them.  

The Veteran's daughter and late wife provided lay statements in 2008 that are consistent with the Veteran's own account of his trouble hearing.  Furthermore, at the Veteran's personal hearing in February 2011, the Veteran testified that he was not under any impression that the February 2009 examiner felt as though he was not given full effort on the examination.  The Veteran testified that he was very surprised when he found out that the VA examiner in February 2009 thought he was being uncooperative during the examination.  

At a VA audiology compensation and pension examination in April 2011, the examiner noted a review of the claims file.  The examiner specifically noted that the Veteran's last C&P evaluation in February 2009 showed a non-organic hearing loss in both ears, especially for his speech discrimination scores.   The examiner further noted that the Veteran's prior hearing tests revealed speech recognition/speech discrimination scores that fluctuated from 60 percent to 52 percent in the right ear.  These scores were noted to be poor, with fair scores noted in the left ear.  

Otoscopy was again unremarkable bilaterally and tympanometry revealed type A tympanograms bilaterally suggesting normal middle ear function.  Ipsilateral acoustic reflexes in the right ear and left ear were present at 500 Hz and 1000 Hz and absent thereafter.

The April 2011 Audiogram noted the following:  



HERTZ



1000
2000
3000
4000
RIGHT
55
65
85
95
LEFT
55
65
80
85

The average was 75 in the right ear and 71 in the left ear.  Speech recognition score was 44 percent in the right ear and 64 percent in the left ear.  Puretone audiometry revealed moderate sloping to profound sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  Word recognition abilities were judged to be poor bilaterally.  Speech recognition thresholds were in good agreement/consistent with pure-tone averages.  

The above results qualify as "an exceptional pattern of hearing loss" as defined by regulation because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  As such, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  

The above results, when applied to Table VI at 38 C.F.R. § 4.85, correspond to Level IX hearing on the right and Level VII hearing on the left.  These results further correspond to a 50 percent disability evaluation pursuant to Table VII. 

The above results, when applied to Table VIa, at 38 C.F.R. § 4.85 correspond to Level VI hearing in the right ear and Level VI hearing in the left ear.  These results further correspond to a 30 percent disability evaluation pursuant to Table VII.  

In this case, because the speech discriminations scores are so low (44 percent in the right ear, and 64 percent in the left ear), the Table that produces the higher numeral is Table VI, not Table VIa.  Thus, in using Table VI, and applying the pure tone threshold average and the speech discrimination scores, the criteria are met for the assignment of a 50 percent rating based on a Level IX hearing in the right ear and a Level XII hearing in the left ear.  That is the disability rating assigned by the RO for the Veteran's bilateral hearing loss; however, the RO assigned that rating effective from the date of the examination on April 26, 2011.  The evidence reflects, however, that this level of hearing loss as most likely been present throughout the appeal period, which begins on the date the Veteran's most recent claim for increase was received at the RO.  In this case, that date is May 27, 2008.  

Significantly, the examiner in April 2011 commented that the examination results on that day showed no significant differences from the audiometric results/thresholds from the hearing test completed on February 25, 2008.  Thus, the examiner determined, there was good consistency between the examination from April 2011 and the examination from February 2008.  In addition, the examiner also noted that the speech discrimination scores from the testing in April 2011 were consistent with prior C&P evaluations completed in 2002 and 1998.   

There is no other audiometric data of record to apply to the rating schedule, and the Veteran has not contended that the testing was inadequate or inaccurate for rating purposes.  Moreover, the Veteran has consistently maintained that he has a tremendous amount of difficulty understanding the spoken voice and this is entirely consistent with the February 2009 examiner's fear that the Veteran was not providing full effort on examination.  The totality of the evidence in this case illustrates that the Veteran was, in fact, providing full effort on the examination, but simply could not recognize the spoken words.  The Veteran's testing has been consistent throughout the appeal period and there is no reason to doubt his credibility with regard to his hearing acuity.  Based on the foregoing, a 50 percent rating, but no higher, is warranted for the Veteran's hearing loss for the entire appeal period, which began on May 27, 2008.

The assignment of a 50 percent rating is not warranted prior to this date.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Because the degree of disability in this case was noted to have occurred as early as 2002, or even possibly as early as 1998, long before the date of the most recent claim for increase, then the proper effective date is May 27, 2008.  

The Veteran has indicated in statements to the RO, as well as at his VA examinations and at his personal hearing that he has difficulties with his hearing acuity.  The Veteran's hearing difficulties are acknowledged, and it is clear that the Veteran's need for hearing aids corroborates his level of hearing loss.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the audiological evaluations and the regulatory framework, the level of the Veteran's hearing loss corresponds to a rating of 50 percent.  There is no doubt that the Veteran has a hearing loss as evidenced by the audiological findings on examination, as well as the need for hearing aids; however, these are encompassed and compensated by the current 50 percent rating.  The criteria for the assignment of this 50 percent rating have been met since the receipt of the Veteran's most recent claim for increase.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Referral for consideration of an extra-schedular rating was considered in this case under 38 C.F.R. § 3.321(b)(1).  The Veteran's hearing loss disability is manifested by decreased hearing in his ears, tinnitus, and difficulty understanding speech, especially with any type of background noise, as well as difficulty hearing the television.  These symptoms are contemplated by the rating schedule which is based on the ability to understand spoken words and hearing acuity at various decibel levels.  The rating schedule, and the 50 percent rating assigned, adequately contemplates the Veteran's hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the April 2011 examination.  The Veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  As noted above, the Veteran has submitted lay statements describing the limitations on his daily life.  Although the Veteran has become more reclusive especially in social situations, and his hearing loss causes significant effects on the Veteran's occupation, the Veteran is long since retired from employment, and the examiner specifically noted that there were no effects on usual daily activities.  

Thus, the examination report did include information concerning how the Veteran's hearing loss affects his daily functioning.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See also Thun v. Peake, 22 Vet. App. 111 (2008).  




ORDER

A disability rating of 50 percent, but no higher, for service-connected bilateral hearing loss is warranted effective from May 27, 2008.  

A disability rating in excess of 50 percent for service-connected bilateral hearing loss is denied.  


REMAND

The Veteran seeks a TDIU.  He asserts that he is unable to work due to his service-connected disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher (increased) rating when such claim is raised by the record or asserted by the claimant.  Here, the Veteran appealed the rating assigned for the service-connected hearing loss, and also asserted that he was "totally unemployable for any position requiring the ability to communicate with other people, even at an absolute minimum level and with my hearing aids at full volume."  Thus, the claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability(ies) and determine its/their impact on his employability.

The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

Pursuant to the March 2011 remand directives, the Veteran's service-connected disabilities were examined to determine their impact on the Veteran's employability.  At an April 2011 VA compensation and pension examination for hypertension, the examiner found that the Veteran's hypertension did not preclude all forms of employment.  Similarly, at an April 2011 VA compensation and pension examination for the spine, the examiner likewise found that the Veteran's service-connected spinal condition did not preclude all forms of gainful employment.  According to the examiner, the Veteran should not be precluded from light duty or sedentary work due to the service-connected spine condition.  

Regarding the hearing loss, the VA examiner in April 2011 opined that the Veteran's hearing loss and tinnitus, when considered without regard to other disabilities, did not render the Veteran unable to perform all types of sedentary and physical types of employment.  However, the examiner did note that the Veteran's other health issues needed to be taken into consideration for employability.  

Despite indicating that the Veteran's other service-connected disabilities needed to be taken into consideration for employability, the Audiology examiner did not consider them.  Similarly, the other examiners did not consider all of the Veteran's service-connected disabilities jointly when providing an opinion regarding employability.  Thus, another examination is necessary to determine whether all of the Veteran's service-connected disabilities, when considered together, render the Veteran unemployable.  

Additionally, it would be prejudicial for the Board to decide this case at this juncture because the Veteran has yet to be provided with notification of the information and evidence not of record that is necessary to substantiate a TDIU claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The record shows that the appellant reports he was not working and alleges that his service connected disabilities prevent him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  Schedule a VA examination to obtain a medical opinion to determine whether the Veteran is unemployable due to his combined service-connected disabilities, but without consideration of non-service-connected disabilities, or advancing age.  Work history and education may be considered a factor.  

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's TDIIU claim.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses 38 C.F.R. § 3.310 and § 4.16 and all relevant evidence of record as the appeal is based on an initial grant of service connection and assignment of a rating, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


